DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10 & 19-28 are currently pending on the application, of which claims 1, 3-9, 19-25, & 28 are currently pending on the application. Claims 11-18 have been cancelled.
The previous objections are withdrawn in light of the amendments. The previous rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments.
The rejections to claims 5, 7-8, & 19-28 in view of Vitanov, and corresponding previously cited references are withdrawn in view of the amendments.
A new ground of rejection is supplied for claims 21-28 in view of Krishnan. The rejection of claims 1-7 & 9-10 in view of Krishnan appears to still apply.
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not fully persuasive.
With respect to arguments directed towards claim 1, applicant has recited the limitation of second fluid being applied after the second fluid has ceased. Although examiner agrees that such a feature is not explicitly stated by Krishnan of Vitanov, applicant has not recited any controller configured to perform said function. Thus, the limitation is recited as merely intended use and Krishnan and Vitanov merely needs to be able to apply a second fluid after a first fluid has stopped. It is reasonably expected the Krishnan and Vitanov references are capable of doing so, and thereby read on the claim.
Similarly, applicant has arguments directed towards the baffle structure. However, the baffle structure is not recited with specific structure to differentiate it from any other physical element which is capable of having some portion of it plastically deform upon impact.
Applicant’s arguments with respect to claim(s) 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The term pod is interpreted under its plain meaning as follows “a usually protective container or housing” (see https://www.merriam-webster.com/dictionary/pod).
The term baffle is interpreted with its plain meaning as follows: “a device (such as a plate, wall, or screen) to deflect, check, or regulate flow or passage (as of a fluid, light, or sound)” (see https://www.merriam-webster.com/dictionary/baffle).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of memory storing instructions for selection of the fluid based on the type of obstruction is believed to be new matter. Examiner cannot find any support for such a limitation within the disclosure. Thus, it appears the disclosure is silent to such a limitation. If such support is present, and examiner merely did not find it, applicant can include the citation to the appropriate area in the disclosure and examiner will withdraw the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10 & 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnan (US20210061237A1).
As to claim 1, Krishnan discloses a vehicle (Fig.1) having a sensor assembly, i.e. a pod, (abstract, see also Fig.1 ref 64) and a cleaning system for said assembly (see Figs.2 & 4). The sensor assembly comprising: a first sensor (Fig.2 ref 34) coupled to a frame (see Fig.2 refs 38 & 56), the first sensor having a first sensing surface (Fig.2 ref 36) and a sensing field of view; a first nozzle (Fig.2 either of ref 46 or 48) disposed adjacent to and directed at the first sensing surface, the first nozzle configured to apply a first fluid to the first sensing surface to clean the first sensing surface (see Fig.2 & [0048]); a second nozzle (Fig.2 ref 102) disposed adjacent to and directed at the first sensing surface [0046], the second nozzle configured to apply a second fluid to the first sensing surface to clean the first sensing surface (see Fig.2, also [0042 & 0046]); a second sensor (Fig.2 ref 40) coupled to the frame, the second sensor having a second sensing surface (Fig.2 ref 42) and a sensing field of view; a third nozzle (Fig.2 either of refs 52 or 54) disposed adjacent to and directed at the second sensing surface (see Fig.2), the third nozzle configured to apply the first fluid [0048] to the second sensing surface to clean the second sensing surface (see Fig.2); a fourth nozzle (Fig.2 ref 104) disposed adjacent to and directed at the second sensing surface, the fourth nozzle configured to apply the second fluid to the second sensing surface to clean the second sensing surface (see Fig.2, also [0042 & 0047]); a first manifold configured to distribute the first fluid to the first nozzle and the third nozzle (see Fig.4 combination of refs 112 and refs 116/118); and a second manifold (Fig.4 ref branch portion prior to refs 102/104) configured to distribute the second fluid to the second nozzle and the fourth nozzle. The limitations of the second and fourth nozzles applying fluid based on an indication that the first and third nozzles have ceased are merely intended use. A skilled artisan would reasonably expect that a nozzle is capable of performing such a feature, especially when the second and fourth nozzles are meant for drying [0061].
As to claims 2-3, Krishnan teaches the pod of claim 1, wherein the first fluid is cleaning solution, water (i.e. liquid) or detergent [0048], and the second fluid is air [0042].
As to claim 4, Krishnan teaches the pod of claim 1, wherein the first nozzle applies the fluid at an oblique angle to the sensing surface (see Fig.2).
As to claim 5, Krishnan teaches the pod of claim 1, wherein an annular member (Fig.2 ref 38 including refs 44 & 50) is present about the first sensor. A baffle is defined by the claim to be any structure which has a zone that can plastically deform during impact and absorb energy from the impact. One of ordinary skill in the art is aware that all physical structures absorb energy from an impact and can plastically deform at least some small amount prior to breaking. Since the annular member is about the first sensor and has a portion which can crumple when impacted, it reads a baffle structure. 
As to claim 6, Krishnan teaches the pod of claim 1, wherein the nozzles are disposed adjacent to the sensing surface and outside the sensing field of view (see Fig.2 also [0035 & 0037]).
As to claim 7, Krishnan teaches the pod of claim 1, wherein the first nozzle is coupled to a baffle structure (Fig.3 ref 38 including refs 44 & 50) disposed about the first sensor. Since refs 34 & 48 are capable of deflecting some degree of fluid flow, they read on baffle portions. 
As to claim 9, Krishnan teaches the pod of claim 1, wherein the sensing surface is a transparent window [0035 & 0037], thereby reading on a lens and windscreen. 
As to claim 10, Krishnan teaches the pod of claim 1, wherein the air supply line (Fig.4 ref 100) and compressor reads on a harness as it supplies pressurized air. Further the pump (Fig.4 ref 110) reads on a supply harness as it supplies liquid, and the wiring (Fig.3 ref 92) reads on a supply harness as it supplies power [0041]. Since all elements are mounted on a vehicle (see Fig.1) the pump, compressor, air supply, and wires are also coupled to the vehicle.
As to claim 19, Krishnan teaches a system with a sensor pod sensor assembly, i.e. a pod, (abstract, see also Fig.1 ref 64, including refs 34, 40, & 56). The sensor pod comprising: multiple sensors (Fig.2 refs 34 & 40), a sensor (either of refs 34 or 40) of the multiple sensors having a sensing surface (Fig.2 refs 36 & 42 respective to each sensor); a structure (Fig.2 ref 38 including refs 44 & 50) disposed about the sensor; multiple nozzles (Fig.2 refs 46, 48, 52, & 54) coupled to the structure and disposed at the sensor, a first of the nozzle (any one of ref 46, 48, 52, or 54) configured to apply a first fluid and a second nozzle (Fig.2 another of refs 48, 48, 52, or 54) configured to apply a second fluid; a manifold (Fig.4 combination of refs 112 and refs 116/118) configured to distribute the first and second fluid to the multiple sensors. A baffle is defined by the claim to be any structure which has a zone that can plastically deform during impact and absorb energy from the impact. One of ordinary skill in the art is aware that all physical structures absorb energy from an impact and can plastically deform at least some small amount prior to breaking. Since the structure is about the first sensor and has a portion which can crumple when impacted, it reads on a baffle structure. 
As to claim 20, Krishnan teaches the system of claim 19, wherein the first nozzle is configured to apply the first fluid at an oblique angle to the sensing surface (see Fig.2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US20210061237A1) in view of Vaishnav (US20190184942A1).
As to claim 8, Krishnan teaches the pod of claim 7, but does not disclose or showcase the manner in which the second nozzles (i.e. air nozzles Fig.4 refs 102/104) are mounted onto the pod assembly. However, mounting of air nozzles onto a structure is known in the art, as evidenced by Vaishnav.
Vaishnav discloses an art related sensor pod cleaning system (Figs.1-3) wherein nozzles (Fig.3 refs 36, 78, & 94) are coupled a baffle structure (Fig.5 refs 34 & 48). The nozzles are provided in a circumferential orientation around a sensor field of view, similar to Krishnan. The nozzles are also used in a similar manner to Krishnan, for the purposes of drying [0039].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Krishnan to utilize a baffle structure of Vaishnav for connection of both air and liquid nozzles in order to clean and dry sensors (Vaishnav [0039 & 0048-0049]. It is in the purview of one of ordinary skill in the art to utilize a known construction for mounting of air nozzles when one is not explicitly disclosed. Further, since Krishnan and Vaishnav are so similar in structure a skilled artisan would utilize the annular element and base of Vaishnav for mounting of nozzles, as a known way to provide air nozzles for cleaning sensors in the oriented manner. 

Claims 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US20210061237A1) in view of Yamauchi (US20200391702A1).
As to claim 21, Krishnan discloses a vehicle (Fig.1) having a sensor assembly, i.e. a pod, (abstract, see also Fig.1 ref 64) and a cleaning system for said assembly (see Figs.2 & 4). The sensor assembly comprising: a first sensor (Fig.2 ref 34) coupled to a frame (see Fig.2 refs 38 & 56), the first sensor having a first sensing surface (Fig.2 ref 36) and a sensing field of view; a first nozzle (Fig.2 either of ref 46 or 48) disposed adjacent to and directed at the first sensing surface, the first nozzle configured to apply a first fluid to the first sensing surface to clean the first sensing surface (see Fig.2 & [0048]); a second nozzle (Fig.2 ref 102) disposed adjacent to and directed at the first sensing surface [0046], the second nozzle configured to apply a second fluid to the first sensing surface to clean the first sensing surface (see Fig.2, also [0042 & 0046]); a second sensor (Fig.2 ref 40) coupled to the frame, the second sensor having a second sensing surface (Fig.2 ref 42) and a sensing field of view; a third nozzle (Fig.2 either of refs 52 or 54) disposed adjacent to and directed at the second sensing surface (see Fig.2), the third nozzle configured to apply the first fluid [0048] to the second sensing surface to clean the second sensing surface (see Fig.2); a fourth nozzle (Fig.2 ref 104) disposed adjacent to and directed at the second sensing surface, the fourth nozzle configured to apply the second fluid to the second sensing surface to clean the second sensing surface (see Fig.2, also [0042 & 0047]); a first manifold configured to distribute the first fluid to the first nozzle and the third nozzle (see Fig.4 combination of refs 112 and refs 116/118); and a second manifold (Fig.4 ref branch portion prior to refs 102/104) configured to distribute the second fluid to the second nozzle and the fourth nozzle. Krishnan does not disclose a memory which stores instruction to determine a type of obstruction and applying an appropriate fluid based on the obstruction type. However, such a feature is known in the art as evidenced by Yamauchi.
Yamauchi discloses an art related sensor cleaning system (abstract, [0007]), wherein a controller (Fig.1 ref 22) determines what type of dirt is obstructing a sensor and selects an appropriate fluid based on the type of dirt (see Fig.10 ref 184-190, also [0114-0117]). Providing such a controller and configuration allows automatic detection of dirt on multiple sensors and decreased burden on a user [0005-0006].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Krishnan to utilize the controller and programming of Yamauchi to detect a type of dirt and select and appropriate cleaning fluid. Such a modification allows automatic detection of dirt on multiple sensors and decreased burden on a user (Yamauchi [0005-0006]). A skilled artisan is also aware that such a feature would optimize cleaning by selecting the most appropriate cleaning fluid depending on the type of obstruction.
As to claim 22, Modified Krishnan teaches the vehicle of claim 21, wherein the first nozzle applies the fluid at an oblique angle to the sensing surface (see Krishnan Fig.2).
As to claim 23, Modified Krishnan teaches the vehicle of claim 21, wherein the first fluid being air and the second fluid being a liquid is just a redefining of the first and third nozzles as the air nozzles and the second and fourth nozzles as the liquid nozzles. Under such a redefinition, Krishnan reads on claim 23.
As to claim 24, Modified Krishnan teaches the vehicle of claim 21, wherein the sensing surface is a transparent window (Krishnan [0035 & 0037]), thereby reading on a lens and windscreen. 
As to claim 25, Modified Krishnan teaches the vehicle of claim 21, wherein an annular member (Krishnan Fig.2 ref 38 including refs 44 & 50) is present about the first sensor. A baffle is defined by the claim to be any structure which has a zone that can plastically deform during impact and absorb energy from the impact. One of ordinary skill in the art is aware that all physical structures absorb energy from an impact and can plastically deform at least some small amount prior to breaking. Since the annular member is about the first sensor and has a portion which can crumple when impacted, it reads a baffle structure.
As to claim 26, Modified Krishnan teaches the vehicle of claim 21, wherein the first fluid is cleaning solution, water (i.e. liquid) or detergent (Krishnan [0048]), and the second fluid is air (Krishnan [0042]).
As to claim 27, Modified Krishnan teaches the vehicle of claim 21, wherein the air supply line (Krishnan Fig.4 ref 100) and compressor reads on a harness as it supplies pressurized air. Further the pump (Krishnan Fig.4 ref 110) reads on a supply harness as it supplies liquid, and the wiring (Krishnan Fig.3 ref 92) reads on a supply harness as it supplies power (Krishnan [0041]). Since all elements are mounted on a vehicle (see Krishnan Fig.1) the pump, compressor, air supply, and wires are also coupled to the vehicle.
As to claim 28, Modified Krishnan teaches the vehicle of claim 21, wherein the nozzles are disposed adjacent to the sensing surface and outside the sensing field of view (see Krishnan Fig.2 also [0035 & 0037]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rohrmuller (US20180265015A1) discloses a mirror device, having a camera, for a motor vehicle (abstract). Rohrmuller further discloses that a bumper element (Fig.7 ref 48) should be placed on a housing which contains the camera in order to protect the camera when a collision occurs [0073]. The bumper absorbs impact and plastically deforms due to the energy from the impact [0073]. The area in which plastic deformation occurs is interpreted to be a crumple zone. This appears to be the closest art regarding the presence of a “baffle”.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krishnan (US20190068845A1) discloses an art related sensor assembly wherein a single sensor may have multiple nozzles that may spray detergent and other solvents [0033-0038]. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robertson (US20210061233A1) see Fig.4; Schmidt (US20190077377A1) see Fig.8; Seo (US20200180569A1) see Figs.6-7; Baldovino (US20190077376A1) see Fig.6 all disclose different fluid usages according to obstruction detection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt (US20180361997A1) discloses a sensor assembly where a housing portion utilizes a baffle (Figs.3-4) and nozzles are connected to the housing which has the baffle.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krishnan (US20190003895A1), see Figs.1-4; Schmidt (US20190210570A1), see Figs.2 & 4-7; Robertson (US20210025982A1) Figs.1-2; and Zhuang (US20210170995A1) Figs.7-9 which all disclose sensor pod assemblies for vehicles. Zhuang further showcases housings around the sensor within the pod, which can possibly read on baffles.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vaishnav (US20190204426) discloses an art related sensor assembly with multiple sensors in a single housing (see Figs.1-2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sykula (US20200398795A1) discloses a sensor cleaning assembly using a manifold (see Fig.4) to provide fluid to multiple nozzles and sensors (see Figs.1-3). See also Sykula (US20200298804A1) Figs.1-3 for similar. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711